           Case 1-19-43516-ess            Doc 150-1        Filed 06/17/21        Entered 06/17/21 20:42:06


                                                  Notice Recipients
District/Off: 0207−1                     User: admin                         Date Created: 6/17/2021
Case: 1−19−43516−ess                     Form ID: pdf000                     Total: 10


Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee        USTPRegion02.BR.ECF@usdoj.gov
aty         Alan Smikun           alansm@nyfclaw.com
aty         Aleksandra Krasimirova Fugate           afugate@woodsdefaultservices.com
aty         Brittany J Maxon          bmaxon@woodsdefaultservices.com
aty         Josh Russell         josh.russell@tax.ny.gov
aty         Michelle C Marans           MMarans@flwlaw.com
aty         Natsayi Mawere           nmawere@reedsmith.com
aty         Robert W. Griswold           rgriswold@logs.com
aty         Shari S Barak          sbarak@logs.com
                                                                                                       TOTAL: 9

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Michael Krichevsky      4221 Atlantic Ave     Brooklyn, NY 11224
                                                                                                       TOTAL: 1
